Name: 94/671/EC: Commission Decision of 14 October 1994 amending Decision 94/621/EC concerning certain measures with regard to fishery products and bivalve molluscs originating in and coming from Albania (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  health;  international trade
 Date Published: 1994-10-15

 Avis juridique important|31994D067194/671/EC: Commission Decision of 14 October 1994 amending Decision 94/621/EC concerning certain measures with regard to fishery products and bivalve molluscs originating in and coming from Albania (Text with EEA relevance) Official Journal L 265 , 15/10/1994 P. 0062 - 0062COMMISSION DECISION of 14 October 1994 amending Decision 94/621/EC concerning certain measures with regard to fishery products and bivalve molluscs originating in and coming from Albania (Text with EEA relevance) (94/671/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organization of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC (1), as last amended by Decision 92/438/EEC (2), and in particular Article 18 thereof, Having regard to Council Directive 90/675/EEC of 10 December 1990 laying down the principles governing the organization of veterinary checks on products entering the Community from third countries (3), as last amended by Directive 92/118/EEC (4), and in particular Article 19 thereof, Whereas cases of cholera have been recorded in Albania; Whereas the presence of cholera in Albania is liable to represent a serious danger to public health; Whereas the Commission, by means of Decision 94/621/EC (5), adopted the necessary measures in respect of fishery products and bivalve molluscs; Whereas the protective measures should be extended to snails, frogs and the products thereof; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decision 94/621/EEC is hereby amended as follows: 1. The title is replaced by the following: 'Commission Decision of 20 September 1994 on protective measures with regard to certain live animals and animal products originating in or coming from Albania' 2. Article 1 is replaced by the following: 'Article 1 Member States shall prohibit the importation of fishery products, bivalve molluscs, snails, frogs and products thereof which originate in or come from Albania.' Article 2 Member States shall alter the measures they apply to imports in order to bring them into line with this Decision. They shall inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 October 1994. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 268, 24. 9. 1991, p. 56. (2) OJ No L 243, 25. 8. 1992, p. 27. (3) OJ No L 373, 31. 12. 1990, p. 1. (4) OJ No L 62, 15. 3. 1993, p. 49. (5) OJ No L 246, 21. 9. 1994, p. 25.